85 F.3d 636
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jorge Ivan LAUREANO, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-36048.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's dismissal without prejudice of Jorge Ivan Laureano's action seeking judicial review of a decision of the Appeals Council upholding an administrative law judge's determination that Laureano was overpaid Social Security disability insurance benefits, vacating the determination that he was at fault with respect to the overpayment, and referring his request for a waiver of recovery of the overpayment to the appropriate component of the Social Security Administration.


3
In accordance with the Commissioner of Social Security's representations before the district court, the Commissioner shall forward this case to the appropriate component of the Social Security Administration for further action on the issue of whether the Commissioner should waive recovery of the overpayment.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The Commissioner has indicated that "neither the fact that Laureano filed this civil action nor that such civial action was subsequently dismissed by the court will compromise the appeals rights which normally flow from a determination."